Doe, J.
Misconduct of arbitrators is not the subject of a plea, but only a ground to apply to the court to set aside the award. This may be done upon motion, when the award is returnable to court, and upon a bill in equity in other cases. Page v. Pendergast, 2 N. H. 233, 235; Adams v. Adams, 8 N. H. 82; Bassett v. Harkness, 9 N. H. 164; Rand v. Redington, 13 N. H. 72; Bean v. Wendell, 22 N. H. 582; Tracey v. Herrick, 25 N. H. 381; Cranston v. Kenney, 9 Johns. 212; Jackson v. Ambler, 14 Johns. 96; Braddick v. Thompson, 8 East 344; Kyd on Awards 327; Billing on Awards 175, 283; Watson on Arbitration 269, 369.
A different doctrine may necessarily prevail where the equity powers of the court are not sufficiently extensive to deal with awards thus summarily. Brown v. Bellows, 4 Pick. 179, 192, note; Bean v. Farnum, 6 Pick. 269; Strong v. Strong, 9 Cush. 560.

Demurrer sustained.